EXHIBIT 10.2

CONSULTING AGREEMENT

This CONSULTING AGREEMENT, dated as of May 19, 2020 (this “Agreement”), is
hereby made by and between Ashland Global Holdings Inc., a Delaware corporation
(the “Company”), and Peter J. Ganz (the “Consultant”).

WHEREAS, the Consultant will retire as Senior Vice President, General Counsel
and Secretary of the Company on December 31, 2020; and

WHEREAS, the Company desires that the Consultant provide certain consulting
services to the Company in order to permit the Company to avail itself of the
expertise, knowledge and experience of the Consultant and the Consultant desires
to provide such services to the Company, all upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Consulting Period; Termination.

(a)The Consultant shall perform the services hereunder for a period commencing
on January 1, 2021 (the “Commencement Date”) and ending on December 31, 2022
(the “Expiration Date”), unless such services are earlier terminated in
accordance with this Agreement.  The period beginning on the Commencement Date
and ending on the date the Consultant’s services hereunder are terminated in
accordance with this Agreement is referred to as the “Consulting Period”.

(b)The Company and the Consultant may each terminate the Consulting Period and
this Agreement at any time and for any reason upon thirty days’ notice to the
other party (such earlier date, the “Early Termination Date”).

2.Services to be Provided.  During the Consulting Period, the services to be
provided by the Consultant shall consist of advising the Company, upon the
Company’s reasonable request, on matters the Consultant is familiar with as a
result of his employment with the Company, and the Consultant shall primarily
interact with the Chief Executive Officer or the General Counsel of the Company
in the performance of his services hereunder.  Unless otherwise specifically and
mutually agreed between the Company and the Consultant, the Consultant shall not
provide legal advice to the Company on any matters, including those relating to
the Executive’s period of employment with the Company.  The Consultant’s
services to the Company under this Agreement shall not preclude, or interfere
with, the Consultant’s acceptance of or engagement in full-time employment
during the Consulting Period. During the Consulting Period, the Consultant shall
not be required to provide more than eight (8) hours of service per week, or
such other limited time commitment which would not preclude the occurrence of a
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder
(“Section 409A”)) upon his retirement from the Company on December 31, 2020.

 

 

[[5345351]]

--------------------------------------------------------------------------------

 

3.Compensation; Expenses.  

(a)RSUs.

(i)For his services during the Consulting Period, the Consultant shall receive a
grant of time-vested, cash-settled restricted stock units (each, an “RSU”),
which shall be granted under the Ashland Global Holdings Inc. 2018 Omnibus
Incentive Plan (the “Plan”) or granted as a stand-alone award with other terms
identical to those of the Plan.  Each RSU shall represent the right to receive,
to the extent vested, an amount in cash equal to the Fair Market Value (as
defined in the Plan) on the applicable Settlement Date (as defined below) of one
share (a “Share”) of Company common stock (such Fair Market Value, the
“Settlement Price”).  The RSUs shall be granted effective as of January 1, 2021,
and the aggregate number of RSUs granted shall be determined by dividing (x)
$1,000,000 by (y) the Fair Market Value of one Share on the last trading day
preceding the date of grant.  

(ii)The RSUs shall vest and be settled as follows:

(x)50% of the RSUs (the “Tranche 1 RSUs”) shall vest on December 31, 2021,
subject to the Consultant’s continued provision of services hereunder through
such date, unless otherwise provided herein.  To the extent vested, each Tranche
1 RSU shall be settled by the Company’s payment to the Consultant in a single
lump sum, on January 15, 2021 (the “Tranche 1 Settlement Date”), an amount in
cash equal to the applicable Settlement Price.

(y)The remaining 50% of the RSUs (the “Tranche 2 RSUs”) shall vest on December
31, 2022, subject to the Consultant’s continued provision of services hereunder
through such date, unless otherwise provided herein. To the extent vested, each
Tranche 2 RSU shall be settled by the Company’s payment to the Consultant in a
single lump sum, on January 14, 2022 (the “Tranche 2 Settlement Date” and,
together with the Tranche 1 Settlement Date, the “Settlement Dates”), an amount
in cash equal to the applicable Settlement Price.

(iii)If the Company terminates the Consulting Period prior to the Expiration
Date, then all the RSUs shall immediately vest.

(iv)If the Consultant terminates the Consulting Period prior to the Expiration
Date, then a pro-rata portion of the RSUs shall immediately vest, with the
remaining portion of the RSUs immediately forfeited.

(x)If the Consultant terminates the Consulting Period prior the first
anniversary of the Commencement Date, then such portion shall be equal to (x)
the aggregate number of Tranche 1 RSUs and

2

 

[[5345351]]

--------------------------------------------------------------------------------

 

Trache 2 RSUs multiplied by (y) a fraction, the numerator of which is the number
of months elapsed between the Commencement Date and the Early Termination Date
(rounded up to the nearest full month) and the denominator of which is 24.

(y)If the Consultant terminates the Consulting Period after the first
anniversary of the Commencement Date but prior to the Expiration Date, then such
portion shall be equal to (x) the aggregate number of Tranche 2 RSUs multiplied
by (y) a fraction, the numerator of which is the number of months elapsed
between the first anniversary of the Commencement Date and the Early Termination
Date (rounded up to the nearest full month) and the denominator of which is 12.

(v)In the event that the Consulting Period expires prior to the Expiration Date
and all or a portion of the RSUs vest pursuant to Section 3(a)(iii) or 3(a)(iv)
of this Agreement, such RSUs shall continue to be settled on the Settlement Date
applicable to each such RSU.  The Settlement Price for each such RSU shall be
determined as provided in this Section 3.

(vi)The terms and conditions of the RSUs shall be set forth in an award
agreement to be provided to the Consultant prior to the grant date
thereof.  Such award agreement shall generally be consistent with the Company’s
current form of cash-settled restricted stock unit agreement (including with
respect to dividend equivalents), except as provided herein, but shall not
include any non-competition or other restrictive covenants.

(b)The Consultant shall be reimbursed for the reasonable out-of-pocket costs and
expenses which he incurs in performing his services hereunder, in accordance
with the expense reimbursement policies of the Company for its senior executives
as in effect from time to time, and the Consultant shall document or
substantiate such expenses to the reasonable satisfaction of the Company.  

(c)The Consultant shall not be eligible for or entitled to participate in any
employee benefit plan, policy or arrangement of the Company or its affiliates or
receive any benefits or conditions of employment available to employees of the
Company or its affiliates as a result of this Agreement or the Consultant’s
services hereunder.  

(d)Promptly after the Expiration Date or Early Termination Date, as applicable,
the Consultant shall be entitled to reimbursement of incurred but unreimbursed
expenses through such date in accordance with this Section 3.

4.Change of Control.  During the Consulting Period (or, if an Early Termination
Date has occurred, while any RSUs remain outstanding pursuant to Section 3 of
this Agreement), if a “Change of Control” (as defined in the Plan) occurs, then
this Agreement shall immediately and automatically terminate and any
then-unvested RSUs shall automatically vest.  Settlement of such RSUs shall be
made assuming that the applicable Settlement Price is the final trading price

3

 

[[5345351]]

--------------------------------------------------------------------------------

 

per Share prior to the consummation of such Change of Control.  Payment for each
such RSU shall continue to be made on the Settlement Date applicable to such
RSU, except that, in the event such Change of Control constitutes a “change in
control event” within the meaning of Section 409A, payment shall instead be made
within 10 days following the consummation of such Change of Control.

5.Indemnification.  Except with respect to matters described in Section 8 of
this Agreement, during the Consulting Period (and thereafter, to the extent
relating to services provided during the Consulting Period), the Company shall
indemnify the Consultant to the fullest extent permitted by law, against all
threatened, pending or completed actions, suits, claims, arbitrations,
alternative dispute mechanisms, inquiries, administrative or legislative
hearings, investigations, or any other actual, threatened or completed
proceedings including any and all appeals (each, a “Proceeding”), by any third
party whatsoever (including the Company) to which he is a party or is threatened
to be made a party to or is involved (as a party, witness, or otherwise), and
all liability, loss, cost, expense (including reasonable legal expenses) or
damage whatsoever (each, a “Loss”) relating thereto where the Proceeding in any
way relates to or concerns or is connected with the provision of services under
this Agreement; provided, however, that there shall be no indemnification
hereunder with respect to any Loss resulting from a Proceeding brought by the
Company and its affiliates based on the gross negligence or willful misconduct
of the Consultant in the performance of his services hereunder.  

6.Independent Contractor Status.  During the Consulting Period, the Consultant
shall be an independent contractor with respect to the Company, and there shall
not be implied any relationship between the Consultant on the one hand, and the
Company or its affiliates, on the other hand, of employer-employee, partnership,
joint venture, principal and agent or the like by this Agreement.  Subject to
the terms of this Agreement, the Consultant shall have full and complete control
over the manner and method of rendering his services hereunder. The Consultant
shall not have any authority to act as an agent of the Company and its
affiliates, and the Consultant shall not represent to the contrary to any
person.  Under no circumstances shall the Consultant have or claim to have power
of decision hereunder in any activity on behalf of the Company, nor shall the
Consultant have the power or authority hereunder to obligate, bind or commit the
Company in any respect.  The Consultant shall not make any management decisions
on behalf of the Company or undertake to commit the Company to any course of
action in relation to third persons.  

7.Assignment; Binding Agreement.  This Agreement is personal to the Consultant
and shall not be assignable by the Consultant, and any attempted assignment of
this Agreement shall be null and void ab initio.  This Agreement shall inure to
the benefit of and be enforceable by the Consultant’s heirs, successors, assigns
and legal representatives. This Agreement shall inure to the benefit of and be
binding upon and enforceable by the Company, its successors and assigns.

8.Taxes.   To the extent consistent with applicable law, the Company shall not
withhold or deduct from any amounts payable under this Agreement any amount or
amounts in respect of income taxes or other employment taxes of any other nature
on behalf of the Consultant.  The Consultant shall be solely responsible for the
payment of any Federal, state, local or other income and/or self-employment
taxes in respect of the amounts payable to the

4

 

[[5345351]]

--------------------------------------------------------------------------------

 

Consultant under this Agreement and shall hold the Company and its affiliates
and their officers, directors and employees harmless from any liability arising
from the Consultant’s failure to comply with the foregoing provisions of this
sentence.  

9.Confidential Information.  During the Consulting Period and thereafter, the
Consultant shall hold all Confidential Information (as defined herein) in the
strictest confidence and will not, without the Company’s prior written consent,
disclose, divulge or reveal it to any person whomsoever, or use it for any
purpose other than the exclusive benefit of the Company. For purposes of this
Agreement, “Confidential Information” shall mean include financial and business
information such as information with respect to costs, commissions, fees,
profits, sales, markets, mailing lists, strategies, customer information,
customer identities, names and addresses, customer services and customer
products, methods, procedures, devices and other means used by the Company, or
any of its subsidiaries and affiliates, in the conduct of its business;
marketing plans and strategies; innovative programs and services; acquisition or
divestiture plans and strategies; data processing computer programs, databases,
formulae, software codes, secret processes, financial products and adaptations
thereto; inventions, research projects, and all other matters of a technical
nature; names and addresses of the vendors and suppliers used by the Company, or
any of its subsidiaries and affiliates; financial arrangements with the vendors
and suppliers, and vendor and supplier representatives responsible for entering
into contracts with the Company, or any of its subsidiaries and affiliates;
information with respect to the finances, budgets, funding, investments, costs,
and similar financial information of the Company, or any of its subsidiaries and
affiliates; information regarding clients of Company, or any of its subsidiaries
and affiliates, including but not limited to their names, service and product
histories, and addresses, and referrals to prospective clients; and information
with respect to the experience, qualifications, abilities and job performance of
employees of the Company, or any of its subsidiaries and affiliates.
Confidential Information can be in any form including but not limited to, oral,
written or machine readable, including electronic files. Notwithstanding the
above, except with respect to personally identifiable information about
individuals obtained during the Consulting Period, which shall always be treated
as Confidential Information, Confidential Information shall not include any
information that is in the public domain, through no unauthorized act on the
part of the Consultant; or which was rightfully in the Consultant’s possession
free of any obligation of confidence at or subsequent to the time it was
communicated to the Consultant by the Company.

(a)Notwithstanding anything in this Section 9 to the contrary, this Agreement is
not intended to, and shall not, limit or restrict the Consultant from: (i)
filing and, as provided for under Section 21F of the Securities Exchange Act of
1934, as amended (“Section 21F”), maintaining the confidentiality of a claim
with the Securities and Exchange Commission (the “SEC”); (ii) providing
Confidential Information to the SEC, to the extent permitted by Section 21F;
(iii) cooperating, participating or assisting in an SEC investigation or
proceeding without notifying the Company; or (iv) receiving a monetary award as
set forth in Section 21F.  

(b)Furthermore, the Consultant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of any
Confidential Information that constitutes a trade secret to which the Defend
Trade Secrets Act (18 U.S.C. § 1833(b)) applies that is made (i) in confidence
to a Federal, state or local

5

 

[[5345351]]

--------------------------------------------------------------------------------

 

government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.

10.Amendment; Waiver. No provision of this Agreement may be amended or waived,
unless such amendment or waiver is agreed to in writing, signed by the
Consultant and by a duly authorized officer of the Company.  The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist on strict adherence to that term or any
other term of this Agreement.  No waiver by any party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, any prior time, or any
subsequent time.

11.Entire Agreement.  This instrument contains the entire agreement of the
parties hereto with respect to the subject matter hereof, and except as
otherwise set forth herein and in the Separation Agreement between the Company
and the Consultant, dated May [●], 2020, supersedes all prior agreements, term
sheets, promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral, with respect to the subject
matter hereof; provided that any other agreement between the Consultant and
either the Company, any of its affiliates or any of their respective successors
or assignors concerning noncompetition, nonsolicitation of customers or
employees, nondisclosure of information or ownership of intellectual property
rights, in each case, shall remain in full force and effect and the provisions
thereof shall apply independent of, and in addition to, this Agreement.

12.Notices.  Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:

If to the Consultant, to Peter J. Ganz at the address most recently on file with
the Company.

If to the Company, to:

Ashland Global Holdings Inc.

8145 Blazer Drive

Wilmington, Delaware 19808

Attention: General Counsel

Telephone: 302-995-3000

Email: ywinkler@ashland.com

 

with a copy to:

Cravath, Swaine & Moore LLP

6

 

[[5345351]]

--------------------------------------------------------------------------------

 

825 Eighth Avenue

New York, New York 10019

Attention:  Eric W. Hilfers, Esq.

Telephone:  212-474-1000

Email: ehilfers@cravath.com

 

Any notice delivered personally, by courier, or by registered or certified mail,
postage prepaid, return receipt requested, under this Section 12 shall be deemed
given on the date delivered, and any notice sent by facsimile shall be deemed
given on the date transmitted by facsimile, with satisfactory transmission
acknowledged.

13.Severability.  If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any jurisdiction, then such provision, covenant or
condition shall, as to such jurisdiction, be modified or restricted to the
minimum extent necessary to make such provision valid, binding and enforceable,
or, if such provision cannot be modified or restricted, then such provision
shall, as to such jurisdiction, be deemed to be excised from this Agreement and
any such invalidity, illegality or unenforceability with respect to such
provision shall not invalidate or render unenforceable such provision in any
other jurisdiction, and the remainder of the provisions hereof shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

14.Survival.  The rights and obligations of the Company and the Consultant under
the provisions of this Agreement shall survive and remain binding and
enforceable, notwithstanding any termination of the Consultant’s services
hereunder, to the extent necessary to preserve the intended benefits of such
provisions.

15.Resolution of Disputes; Governing Law. Any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled
exclusively by arbitration in accordance with the Center for Public Resources’
Model ADR Procedures and Practices, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Any cost
of arbitration shall be paid by the Company. Notwithstanding the foregoing, the
Company shall not be restricted from seeking equitable relief in the appropriate
forum. This Agreement shall be governed in all respects by the laws of the State
of Delaware.

16.Costs of Proceedings.  Except as provided in Section 15 of this Agreement,
each party shall pay its own costs, legal, accounting and other fees and all
other expenses associated with entering into and enforcing its rights under this
Agreement.

17.Headings.  The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

18.Counterparts.  This Agreement may be executed in two or more counterparts
(including by facsimile of PDF), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.  If any
signature is delivered by facsimile transmission or by PDF, such signature shall
create a valid and binding obligation of the party

7

 

[[5345351]]

--------------------------------------------------------------------------------

 

executing (or on whose behalf the signature is executed) with the same force and
effect as if such facsimile or PDF signature were an original thereof.

19.Construction.  As used in this Agreement, words such as “herein”,
“hereinafter”, “hereby” and “hereunder”, and words of like import, refer to this
Agreement as a whole, unless the context requires otherwise.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

20.Section 409A.  It is intended that the provisions of this Agreement comply
with Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes and
penalties under Section 409A.  Each amount payable under this Agreement shall be
treated as a separate payment for purposes of Section 409A.  Except as
specifically permitted by Section 409A or as otherwise specifically set forth in
this Agreement, the reimbursements provided to the Consultant under this
Agreement during any calendar year shall not affect the reimbursements to be
provided to the Consultant under the relevant section of this Agreement in any
other calendar year, and the right to such reimbursements cannot be liquidated
or exchanged for any other benefit and shall be provided in accordance with
Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.  Further, in
the case of reimbursement payments, reimbursement payments shall be made to the
Consultant as soon as practicable following the date that the applicable expense
is incurred, but in no event later than the last day of the calendar year
following the calendar year in which the underlying expense is incurred.

[Remainder of page intentionally left blank]




8

 

[[5345351]]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written to be effective on the date hereof.

 

 

Ashland Global Holdings Inc.

 

 

 

 

 

/s/ Guillermo Novo

 

Name:  Guillermo Novo

 

Title:  Chairman and CEO

 

 

 

CONSULTANT

 

 

 

 

 

/s/ Peter J. Ganz

 

Peter J. Ganz

 

 

 

 

 

9

 

[[5345351]]